Opinion.

Per curiam:
The demurrer was improperly sustained. If appellee deceived and defrauded appellant by giving him a conditional instead of an absolute obligation to pay, as alleged, appellant was entitled to have the writing reformed and enforced as reformed. This could not be done except in a Oourt of Chancery.
If the written obligation was properly, drawn, and appellee bad become liable to pay appellant the sum specified by reason of the fact that be bad collected it from Wallace, while it is true that this indebtedness might have been collected in a common law court, yet, as it depended upon a settlement to be made between appellee and Wallace, which it would be difficult for the jury to-make in a court-of law, and hence it was far better for all concerned that the investigation should take place in a Oourt.of Chancery.
Decree reversed, demurrer overruled, and defendant required to answer within sixty days after mandate of this court is filed in court below.